       Case 17-30682                 Doc 28           Filed 12/07/18 Entered 12/07/18 10:28:04                                     Desc Main
                                                       Document     Page 1 of 10



                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

In re:                                                                 §      Case No. 17-30682
                                                                       §
NEHA VARUGHESE                                                         §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 10/12/2017. The
        undersigned trustee was appointed on 10/12/2017.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                              $2,111.00

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                     $0.00
                          Administrative expenses                                                                                         $0.00
                          Bank service fees                                                                                              $10.40
                          Other Payments to creditors                                                                                     $0.00
                          Non-estate funds paid to 3rd Parties                                                                            $0.00
                          Exemptions paid to the debtor                                                                                   $0.00
                          Other payments to the debtor                                                                                  $464.42

                          Leaving a balance on hand of1                                                                              $1,636.18

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
       Case 17-30682                 Doc 28           Filed 12/07/18 Entered 12/07/18 10:28:04                                     Desc Main
                                                       Document     Page 2 of 10
     6. The deadline for filing non-governmental claims in this case was 08/08/2018 and the deadline
        for filing government claims was 08/08/2018. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $411.65.
        To the extent that additional interest is earned before case closing, the maximum compensation
        may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $411.65,
for a total compensation of $411.652. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$20.76, for total expenses of $20.76.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 11/19/2018                                                         By:       /s/ David P. Leibowitz
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                             Case 17-30682                Doc 28    Filed 12/07/18
                                                                                               FORM 1Entered 12/07/18 10:28:04                                       Desc Main
                                                                                      Document     Page
                                                                           INDIVIDUAL ESTATE PROPERTY    3 of AND
                                                                                                      RECORD  10 REPORT                                                               Page No:    1              Exhibit A
                                                                                                        ASSET CASES

Case No.:                    17-30682                                                                                                                       Trustee Name:                               David Leibowitz
Case Name:                   VARUGHESE, NEHA                                                                                                                Date Filed (f) or Converted (c):            10/12/2017 (f)
For the Period Ending:       11/19/2018                                                                                                                     §341(a) Meeting Date:                       11/15/2017
                                                                                                                                                            Claims Bar Date:                            08/08/2018

                                  1                                               2                              3                                 4                         5                                         6

                         Asset Description                                    Petition/                   Estimated Net Value                   Property                Sales/Funds               Asset Fully Administered (FA)/
                          (Scheduled and                                    Unscheduled                  (Value Determined by                   Abandoned               Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                 Value                            Trustee,                  OA =§ 554(a) abandon.          the Estate
                                                                                                        Less Liens, Exemptions,
                                                                                                           and Other Costs)

 Ref. #
1       furniture, tv, computer                                                       $350.00                                     $0.00                                           $0.00                                            FA
2        Clothes                                                                      $150.00                                     $0.00                                           $0.00                                            FA
3        Cash                                                                          $50.00                                     $0.00                                           $0.00                                            FA
4        MB Financial - checking account #2250025607                                  $926.53                                $806.53                                              $0.00                                            FA
5        MB Financial - savings account #9143033051                                     $9.05                                     $0.00                                           $0.00                                            FA
6        403(b) Fidelity Investments                                                  $500.00                                     $0.00                                           $0.00                                            FA
7        Northwestern Mutual - Life Insurance Adrian                              $19,767.94                                      $0.00                                           $0.00                                            FA
         Varughese and Sasha Varughese
8        2017 Federal Income Tax Refund                            (u)                  $0.00                              $1,646.58                                          $2,111.00                                            FA
Asset Notes:       Debtor's Pro-Rated Portion: $464.42


TOTALS (Excluding unknown value)                                                                                                                                                                      Gross Value of Remaining Assets
                                                                                   $21,753.52                              $2,453.11                                          $2,111.00                                       $0.00




     Major Activities affecting case closing:
      06/30/2018      2018 Reporting Period:
                      The Trustee is reviewing records provided by the Debtor for potential payments fraudulently transferred to Chase Auto Finance for a vehicle she does not own.


                      Additionally, the Trustee intercepted Debtor's 2017 Federal Income Tax Refund, of which, the Estate portion is 1,646.58.


 Initial Projected Date Of Final Report (TFR):           05/02/2019                             Current Projected Date Of Final Report (TFR):                                    /s/ DAVID LEIBOWITZ
                                                                                                                                                                                 DAVID LEIBOWITZ
                                             Case 17-30682        Doc 28  Filed 12/07/18
                                                                                     FORMEntered
                                                                                             2       12/07/18 10:28:04                                 Desc MainPage No: 1                    Exhibit B
                                                                            Document       Page 4 of 10
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         17-30682                                                                                            Trustee Name:                         David Leibowitz
 Case Name:                       VARUGHESE, NEHA                                                                                     Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***3274                                                                                          Checking Acct #:                      ******8201
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:
For Period Beginning:             10/12/2017                                                                                          Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                11/19/2018                                                                                          Separate bond (if applicable):

       1                2                                3                                          4                                                         5                 6                    7

   Transaction       Check /                         Paid to/               Description of Transaction                                 Uniform           Deposit          Disbursement             Balance
      Date            Ref. #                      Received From                                                                       Tran Code            $                   $


05/07/2018                     US Treasury                           2017 Federal Income Tax Refund                                        *                $2,111.00                                    $2,111.00
                      {8}                                            Estate Portion - 2017 Federal Income Tax           $1,646.58      1224-000                                                        $2,111.00
                                                                     Refund
                      {8}                                            Debtor's Pro-Rated Portion - 2017 Federal              $464.42    1280-002                                                        $2,111.00
                                                                     Income Tax Refund
05/08/2018           3001      NEHA VARUGHESE                        Debtor's Pro-Rated Portion - 2017 Federal Income Tax              8500-002                                     $464.42            $1,646.58
                                                                     Refund
05/31/2018                     Green Bank                            Bank Service Fee                                                  2600-000                                       $2.29            $1,644.29
06/29/2018                     Green Bank                            Bank Service Fee                                                  2600-000                                       $2.65            $1,641.64
07/31/2018                     Green Bank                            Bank Service Fee                                                  2600-000                                       $2.56            $1,639.08
08/31/2018                     Green Bank                            Bank Service Fee                                                  2600-000                                       $2.90            $1,636.18

                                                                                        TOTALS:                                                             $2,111.00               $474.82            $1,636.18
                                                                                            Less: Bank transfers/CDs                                            $0.00                 $0.00
                                                                                        Subtotal                                                            $2,111.00               $474.82
                                                                                            Less: Payments to debtors                                           $0.00                 $0.00
                                                                                        Net                                                                 $2,111.00               $474.82



                     For the period of 10/12/2017 to 11/19/2018                                                    For the entire history of the account between 05/07/2018 to 11/19/2018

                     Total Compensable Receipts:                       $1,646.58                                   Total Compensable Receipts:                                 $1,646.58
                     Total Non-Compensable Receipts:                     $464.42                                   Total Non-Compensable Receipts:                               $464.42
                     Total Comp/Non Comp Receipts:                     $2,111.00                                   Total Comp/Non Comp Receipts:                               $2,111.00
                     Total Internal/Transfer Receipts:                     $0.00                                   Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                    $10.40                                    Total Compensable Disbursements:                               $10.40
                     Total Non-Compensable Disbursements:               $464.42                                    Total Non-Compensable Disbursements:                          $464.42
                     Total Comp/Non Comp Disbursements:                 $474.82                                    Total Comp/Non Comp Disbursements:                            $474.82
                     Total Internal/Transfer Disbursements:               $0.00                                    Total Internal/Transfer Disbursements:                          $0.00
                                            Case 17-30682         Doc 28  Filed 12/07/18
                                                                                     FORMEntered
                                                                                             2       12/07/18 10:28:04                         Desc MainPage No: 2                    Exhibit B
                                                                            Document       Page 5 of 10
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-30682                                                                                     Trustee Name:                         David Leibowitz
Case Name:                       VARUGHESE, NEHA                                                                              Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***3274                                                                                   Checking Acct #:                     ******8201
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:
For Period Beginning:            10/12/2017                                                                                   Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               11/19/2018                                                                                   Separate bond (if applicable):

      1                 2                                3                                            4                                             5                   6                    7

  Transaction        Check /                         Paid to/                 Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                               Tran Code            $                   $




                                                                                                                                                                            NET              ACCOUNT
                                                                                        TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                                  $2,111.00                 $474.82            $1,636.18




                     For the period of 10/12/2017 to 11/19/2018                                            For the entire history of the case between 10/12/2017 to 11/19/2018

                     Total Compensable Receipts:                       $1,646.58                           Total Compensable Receipts:                                 $1,646.58
                     Total Non-Compensable Receipts:                     $464.42                           Total Non-Compensable Receipts:                               $464.42
                     Total Comp/Non Comp Receipts:                     $2,111.00                           Total Comp/Non Comp Receipts:                               $2,111.00
                     Total Internal/Transfer Receipts:                     $0.00                           Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                       $10.40                         Total Compensable Disbursements:                                  $10.40
                     Total Non-Compensable Disbursements:                  $464.42                         Total Non-Compensable Disbursements:                             $464.42
                     Total Comp/Non Comp Disbursements:                    $474.82                         Total Comp/Non Comp Disbursements:                               $474.82
                     Total Internal/Transfer Disbursements:                  $0.00                         Total Internal/Transfer Disbursements:                             $0.00




                                                                                                                           /s/ DAVID LEIBOWITZ
                                                                                                                           DAVID LEIBOWITZ
                                                                  CLAIM ANALYSIS REPORT12/07/18 10:28:04                        Page No:          1
                   Case 17-30682                Doc 28        Filed 12/07/18  Entered                                   Desc Main
                                                               Document      Page 6 of 10                                            Exhibit C

Case No.            17-30682                                                                                               Trustee Name: David Leibowitz
Case Name:          VARUGHESE, NEHA                                                                                                       Date: 11/19/2018
Claims Bar Date:    08/08/2018

 Claim         Creditor Name            Claim        Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                  Class        Status       Tran      Allowed        Paid                                           Remaining
                                                                  Code                                                                      Balance

          DAVID P. LEIBOWITZ        Trustee         Allowed      2100-000       $411.65           $0.00         $0.00            $0.00                 $411.65
                                    Compensatio
                                    n
          53 West Jackson
          Boulevard, Suite 1115
          Chicago IL 60604
          DAVID P. LEIBOWITZ        Trustee         Allowed      2200-000        $20.76           $0.00         $0.00            $0.00                  $20.76
                                    Expenses
          53 West Jackson
          Boulevard, Suite 1115
          Chicago IL 60604
          LAKELAW                   Attorney for    Allowed      3120-000         $0.00           $0.00         $0.00            $0.00                   $0.00
                                    Trustee
                                    Expenses
                                    (Trustee
                                    Firm)
          53 West Jackson
          Boulevard
          Suite 1115
          Chicago IL 60604
          LAKELAW                   Attorney for    Allowed      3110-000         $0.00           $0.00         $0.00            $0.00                   $0.00
                                    Trustee Fees
                                    (Trustee
                                    Firm)
         53 West Jackson
         Boulevard
         Suite 1115
         Chicago IL 60604
     3 ASSOCIATED BANK,             General           Allowed    7100-000   $138,087.61           $0.00         $0.00            $0.00           $138,087.61
        NATIONAL                    Unsecured §
        ASSOCIATION                 726(a)(2)
         ATTN: Jiri Mikl
         330 E. Kilbourn Avenue,
         Suite 200
         Milwaukee WI 53202
Claim Notes: Called Jiri Mikl to find out what this is about.
      1   TD BANK, USA              Payments to     Allowed      7100-900     $9,913.90           $0.00         $0.00            $0.00                $9,913.90
                                    Unsecured
                                    Credit Card
                                    Holders
          by American InfoSource
          LP as agent
          4515 N Santa Fe Ave
          Oklahoma City OK
          73118
      2   DISCOVER BANK             Payments to     Allowed      7100-900       $192.41           $0.00         $0.00            $0.00                 $192.41
                                    Unsecured
                                    Credit Card
                                    Holders
          Discover Products Inc
          PO Box 3025
          New Albany OH
          43054-3025
                                                  CLAIM ANALYSIS REPORT12/07/18 10:28:04             Page No:       2
                   Case 17-30682     Doc 28   Filed 12/07/18  Entered                        Desc Main
                                               Document      Page 7 of 10                              Exhibit C

Case No.           17-30682                                                                     Trustee Name: David Leibowitz
Case Name:         VARUGHESE, NEHA                                                                           Date: 11/19/2018
Claims Bar Date:   08/08/2018

                                                          $148,626.33     $0.00      $0.00         $0.00           $148,626.33
                                                                 CLAIM ANALYSIS REPORT12/07/18 10:28:04           Page No:          3
                   Case 17-30682              Doc 28         Filed 12/07/18  Entered                      Desc Main
                                                              Document      Page 8 of 10                               Exhibit C

Case No.            17-30682                                                                                    Trustee Name: David Leibowitz
Case Name:          VARUGHESE, NEHA                                                                                          Date: 11/19/2018
Claims Bar Date:    08/08/2018


        CLAIM CLASS SUMMARY TOTALS

                       Claim Class                 Claim        Amount        Amount       Interest       Tax                 Net
                                                  Amount        Allowed        Paid                                       Remaining
                                                                                                                            Balance


         Attorney for Trustee Expenses               $0.00            $0.00       $0.00        $0.00       $0.00                    $0.00
         (Trustee Firm)

         Attorney for Trustee Fees (Trustee          $0.00            $0.00       $0.00        $0.00       $0.00                    $0.00
         Firm)

         General Unsecured § 726(a)(2)         $138,087.61      $138,087.61       $0.00        $0.00       $0.00           $138,087.61

         Payments to Unsecured Credit Card      $10,106.31       $10,106.31       $0.00        $0.00       $0.00            $10,106.31
         Holders

         Trustee Compensation                     $411.65          $411.65        $0.00        $0.00       $0.00               $411.65

         Trustee Expenses                          $20.76           $20.76        $0.00        $0.00       $0.00                $20.76
  Case 17-30682            Doc 28     Filed 12/07/18 Entered 12/07/18 10:28:04                 Desc Main
                                       Document     Page 9 of 10


                                                                                              Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           17-30682
Case Name:          NEHA VARUGHESE
Trustee Name:       David P. Leibowitz

                                                               Balance on hand:                    $1,636.18


         Claims of secured creditors will be paid as follows: NONE



                                           Total to be paid to secured creditors:                      $0.00
                                                            Remaining balance:                     $1,636.18

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                    Total          Interim          Proposed
                                                                Requested       Payments to         Payment
                                                                                      Date
David P. Leibowitz, Trustee Fees                                   $411.65            $0.00            $411.65
David P. Leibowitz, Trustee Expenses                                $20.76            $0.00               $20.76


                          Total to be paid for chapter 7 administrative expenses:                    $432.41
                                                             Remaining balance:                    $1,203.77

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                      $0.00
                                                             Remaining balance:                    $1,203.77

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

         Allowed priority claims are: NONE



                                              Total to be paid to priority claims:                     $0.00
                                                             Remaining balance:                    $1,203.77

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).



UST Form 101-7-TFR (5/1/2011)
  Case 17-30682            Doc 28         Filed 12/07/18 Entered 12/07/18 10:28:04              Desc Main
                                           Document     Page 10 of 10



        Timely claims of general (unsecured) creditors totaling $148,193.92 have been allowed and will
be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
timely allowed general (unsecured) dividend is anticipated to be 0.8 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.          Interim        Proposed
                                                                    of Claim      Payments to        Amount
                                                                                        Date
           1 TD Bank, USA                                          $9,913.90            $0.00          $80.53
           2 Discover Bank                                           $192.41            $0.00            $1.56
           3 Associated Bank, National Association               $138,087.61            $0.00       $1,121.68


                                Total to be paid to timely general unsecured claims:               $1,203.77
                                                                Remaining balance:                     $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                     $0.00
                                                              Remaining balance:                       $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                           Total to be paid for subordinated claims:                   $0.00
                                                                 Remaining balance:                    $0.00




UST Form 101-7-TFR (5/1/2011)
